Name: Commission Regulation (EEC) No 3428/91 of 26 November 1991 fixing the import levies on live sheep and goats and on sheepmeat and goatmeat other than frozen meat
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 27. 11 . 91 Official Journal of the European Communities No L 325/ 11 COMMISSION REGULATION (EEC) No 3428/91 of 26 November 1991 fixing the import levies on live sheep and goats and on sheepmeat and goatmeat other than frozen meat that the levies at present in force should be altered to the amounts set out in the Annex hereto, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3013/89 of 25 September 1989 on the common organization of the market in sheepmeat and goatmeat ('), as last amended by Regulation (EEC) No 1741 /91 (2), and in particular the Article 10 thereof, Whereas the import levies on live sheep and goats and on sheepmeat and goatmeat other than frozen meat were fixed by Commission Regulation (EEC) No 773/91 (3), as last amended by Regulation (EEC) No 3120/91 (4) ; Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 773/91 to the quota ­ tions and other information known to the Commission HAS ADOPTED THIS REGULATION : Article 1 The import levies on live sheep and goats and on sheep ­ meat and goatmeat other than frozen meat shall be as set out in the Annex hereto. Article 2 This Regulation shall enter into force on 2 December 1991 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 26 November 1991 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 289, 7. 10 . 1989, p. 1 . O OJ No L 163, 26. 6. 1991 , p. 41 . (3) OJ No L 81 , 28 . 3. 1991 , p. 68 . 0 OJ No L 296, 26. 10. 1991 , p. 16. No L 325/ 12 Official Journal of the European Communities 27. 11 . 91 ANNEX to the Commission Regulation of 26 November 1991 fixing the import levies on live sheep and goats and on sheepmeat and goatmeat other than frozen meat (ECU/100 kg) CN code Week No 48 from 2 to 8 December 1991 Week No 49 from 9 to 15 December 1991 Week No 50 from 16 to 22 December 1991 Week No 51 from 23 to 29 December 1991 Week No 52 from 30 December 1991 to 5 January 1992 010410 90 (') 0104 20 90 (') 020410 00 (2) 0204 21 00 (2) 0204 22 10 (2) 0204 22 30 (2) 0204 22 50 (2) 0204 22 90 (2) 0204 23 00 (2) 0204 50 1 1 (2) 0204 50 13 (2) 0204 50 15 (2) 0204 50 19 (2) 0204 50 31 (2) 0204 50 39 (2) 0210 90 11 (3) 0210 90 19 (3) 74,213 74,213 157,900 157,900 110,530 173,690 205,270 205,270 287,378 157,900 110,530 173,690 205,270 205,270 287,378 205,270 287,378 77,259 77,259 164,380 164,380 115,066 180,818 213,694 213,694 299,172 164,380 115,066 180,818 213,694 213,694 299,172 213,694 299,172 81,258 81,258 172,890 172,890 121,023 190,179 224,757 224,757 314,660 172,890 121,023 190,179 224,757 224,757 314,660 224,757 314,660 85,249 85,249 181,380 181,380 i 26,966 199,518 235,794 235,794 330,112 181,380 126,966 199,518 235,794 235,794 330,112 235,794 330,112 88,308 88,308 187,890 187,890 131,523 206,679 244,257 244,257 341,960 187,890 131,523 206,679 244,257 244,257 341,960 244,257 341,960 (') The levy applicable is limited in the conditions laid down in Council Regulations (EEC) No 3643/85, (EEC) No 715/90 and (EEC) No 1373/90 and Commission Regulations (EEC) No 19/82, (EEC) No 1249/90, (EEC) No 1580/90 and (EEC) No 2085/90 . (2) The levy applicable is limited to the amount bound under GATT or in the conditions laid down in Council Regulations (EEC) No 1985/82, (EEC) No 3643/85, (EEC) No 715/90 and (EEC) No 753/90 and Commission Regulations (EEC) No 19/82, (EEC) No 3652/89, (EEC) No 3989/89 , (EEC) No 479/90 and (EEC) No 952/90. (3) The levy applicable is limited in the conditions laid down in Council Regulation (EEC) No 715/90 and Commission Regulation (EEC) No 19/82.